DETAILED ACTION

Status of the Application
In the amendment dated 30 October 2020, the following has occurred: Claims 1, 4, and 7 have been amended.
Claims 1-10 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 August 2019 and 8 January 2020 are being considered by the examiner.  The submissions are in compliance with the provisions of 37 CFR 1.97.  
The information disclosure statement filed 29 September 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each publication or that portion which caused it to be listed other than U.S. Patents and U.S. patent application publications; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-3, 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 11 of copending Application No. 15/690,703 (reference application) in view of Xiong et al (Pub. No. 2017/0024642). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue in the reference application are substantially similar to the claims at issue in the instant application.  The differences pertaining to independent training of the models are obvious over Xiong with the motivation of keeping errors independent between the models at runtime (See Xiong, [0019]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 4, 9, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 11 of copending Application No. 15/690,703 (reference application) in view of Xiong et al (Pub. No. 2017/0024642) and Miotto (Miotto et al., Deep Patient: an unsupervised representation to predict the future of patients from electronic health records. Scientific Reports, May 2016).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue in the reference application are substantially similar to the claims in the instant application.  The differences pertaining to independent training of the models are obvious over Xiong with .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 5 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 11 of copending Application No. 15/690,703 (reference application) in view of Xiong et al (Pub. No. 2017/0024642) and Malhorta et al (Pub. No. 2018/0211010).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue in the reference application are narrower than and anticipate claims 1 and 7 in the instant application.  The differences pertaining to independent training of the models are obvious over Xiong with the motivation of keeping errors independent between the models at runtime (See Xiong, [0019]).  The claimed aspects of claim 5 pertaining to use of CCS are taught by Molhorta (See [0050]) and would be obvious to include with the motivation of using a scheme of classification appropriate for analytics (See Molhorta, [0050]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4, the term "not harmonized" in claim 4 is a relative term which renders the claim indefinite.  The term "not harmonized" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to what extent of harmonization would be considered harmonized.  Records in the same language, for example, might conceivably be construed as harmonized absent some form of translation.  As applicant’s specification describes no reference point for what may or may not be harmonized or to what degree something may be considered harmonized, the term is understood to be indefinite.
Claim 10 recites substantially similar limitations to claim 4 and is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Malhorta et al (Pub. No. 2018/0211010) in view of Tran et al (Predicting mental conditions based on ‘‘history of present illness” in psychiatric notes with deep neural networks) and Xiong et al (Pub. No. 2017/0024642)
Regarding claim 1, Malhorta discloses a system, comprising in combination:
a) computer memory storing aggregated electronic health records (See [0101]) from a multitude of patients of diverse age (See [0093]-[0096]), health conditions (See [0064], [0088], [0111]), and demographics (See [0039], [0065]) as elements thereof including some or all of medications, laboratory values, diagnoses, vital signs, and medical notes (See [0041], [0101]), and obtained in different formats, wherein the aggregated electronic health records are converted into a single standardized data structure format (See [0050], [0101], [0105])  and ordered per patient into an ordered arrangement (See [0035], [0063], [0110]); and
b) a computer executing learning models which are trained on the aggregated health records (See [0073], [0075], [0089]) converted into the single standardized data structure format and in the ordered arrangement (See [0050], [0101], [0105], also see [0035], [0063], [0110]) and which predicts future clinical events on an input electronic health record of a patient (See Abstract, Fig 2, [0073], [0078], [0118])
Malhorta describes predicting future events for a patient resulting from analyzing patient data using an integrated healthcare dataset containing medications, diagnosis, procedures, and encounters data for a large group patients over a plurality of years (e.g., a multitude of individual elements of at least medical notes, laboratory values, and medications, see [0039]).  Malhorta does not describe use of an ensemble of models with attention mechanisms which indicate how much attention the one or more models gave to individual elements to predict clinical events; however, Tran teaches:
b) a computer executing an ensemble of two or more learning models (See page S144, left column, trained models used as part of an ensemble which are averages to make a final prediction), trained on the aggregated health records converted into the single standardized data structure format and in the ordered arrangement and each of which predicts (See page S144, left column, trained models used as part of an ensemble which are averages to make a final prediction) future clinical events on an input electronic health record of a patient, and wherein at least one of the members of the ensemble of deep learning models includes an attention mechanism indicating how much attention the member of the ensemble gave to elements in the input electronic health record to predict the one or more future clinical events (See pages S145-S146, section 5.2, Interpretability and error analysis, Fig 3), and wherein at least one of the members of the ensemble with the attention mechanism generates an output comprising both the predicted one or more future clinical events and the result of the attention mechanism (See pages S145-S146, section 5.2, Interpretability and error analysis, Fig 3).
Tran teaches an approach to predicting health conditions which includes displaying information about the prediction at runtime with the motivation of allowing a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep learning approach of Malhotra predicting future events so as to have included displaying information about the prediction at runtime, in accordance with the teaching of Tran, in order to allow a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis).
Tran teaches the use of ensemble deep neural networks which include attention mechanisms, but does not expressly describe that the models in the ensemble are trained independently.  However, Xiong teaches:
b) a computer executing an ensemble of two or more learning models, two or more of which are independently trained (See [0019]).
Xiong teaches an approach to training an ensemble of neural networks which includes independently training models in an ensemble with the motivation of keeping errors independent between the models at runtime (See Xiong, [0019]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Malhotra/Tran so as to have included independently training models in an ensemble, in accordance with the 
Regarding claim 2, Malhorta in view of Tran and Xiong teaches the limitations of claim 1.  Malhorta further discloses: 
wherein the aggregated health records comprise health records arranged in different data formats (See [0008], [0108])
Regarding claim 3, Malhorta in view of Tran and Xiong teaches the limitations of claim 1.  Malhorta further discloses: 
wherein the standardized data structure format comprises Fast Health Interoperability Resources (FHIR) (See [0101], also see [0111]).
Regarding claim 5, Malhorta in view of Tran and Xiong teaches the limitations of claim 1.  Malhorta further discloses: 
wherein the aggregated health records contain hospitalization diagnoses, and wherein the diagnoses are mapped to single-level Clinical Classification Software (CCS) codes (See [0050])
Regarding claim 6, Malhorta in view of Tran and Xiong teaches the limitations of claim 1.  Malhorta further discloses: 
wherein the electronic health records are ordered per patient into a chronological order (See [0035], [0063], [0078], [0110]).
Regarding claim 7, Malhorta discloses a method of generating training data for machine learning from a set of raw electronic health records of a multitude of patients from diverse sources in diverse data formats (non-limiting intended use recited in the , comprising the steps of:
a) obtaining the set of raw electronic health records (See [0050], [0101], [0105]);
b) converting the set of raw electronic health records into a single standardized data structure format (See [0050], [0101], [0105]);
c) ordering the electronic health records converted into the single standardized data structure format into a time-sequenced order per patient (See [0035], [0063], [0110]); and
d) storing the time-sequenced ordered electronic health records in the standardized data structure format in a data storage device (See [0050], [0101], [0105], also see [0035], [0063], [0110]), and
using the time-sequenced ordered electronic health records in the standardized data structure format to train deep learning models which predicts one or more future clinical events on an input of electronic health record of a patient (See Abstract, Fig 2, [0073], [0078], [0118]).
Malhorta describes predicting future events for a patient resulting from analyzing patient data using an integrated healthcare dataset containing medications, diagnosis, procedures, and encounters data for a large group patients over a plurality of years (e.g., a multitude of individual elements of at least medical notes, laboratory values, and medications, see [0039]).  Malhorta does not describe use of an ensemble of models with attention mechanisms which indicate how much attention the one or more models gave to individual elements to predict clinical events; however, Tran teaches:
using the time-sequenced ordered electronic health records in the standardized data structure format to train an ensemble of two or more deep learning models (See page S144, left column, trained models used as part of an ensemble which are averages to make a final prediction), each of which predicts one or more future clinical events on an input of electronic health record of a patient (See page S144, left column, trained models used as part of an ensemble which are averages to make a final prediction), and wherein at least one of the members of the ensemble of deep learning models includes an attention mechanism indicating how much attention the member of the ensemble gave to elements in the input electronic health record to predict the one or more future clinical events (See pages S145-S146, section 5.2, Interpretability and error analysis, Fig 3), and wherein the member of the ensemble generates an output comprising both the predicted one or more future clinical events and the result of the attention mechanism (See pages S145-S146, section 5.2, Interpretability and error analysis, Fig 3).
Tran teaches an approach to predicting health conditions which includes displaying information about the prediction at runtime with the motivation of allowing a clinician to assess how and why the model made a particular prediction for that instance (See Tran, page S145, section 5.2, Interpretability and error analysis). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep learning approach of Malhotra predicting future events so as to have included displaying information about the prediction at runtime, in accordance with the teaching of Tran, in order to allow a clinician to assess 
Tran teaches the use of ensemble deep neural networks which include attention mechanisms, but does not expressly describe that the models in the ensemble are trained independently.  However, Xiong teaches:
using the time-sequenced ordered electronic health records in the standardized data structure format to independently train an ensemble of two or more deep learning models (See [0019]).
Xiong teaches an approach to training an ensemble of neural networks which includes independently training models in an ensemble with the motivation of keeping errors independent between the models at runtime (See Xiong, [0019]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined teachings of Malhotra/Tran so as to have included independently training models in an ensemble, in accordance with the teaching of Tran, in order to keep errors independent between the models at runtime (See Xiong, [0019]).
Regarding claim 8, Malhorta in view of Tran and Xiong teaches the limitations of claim 7.  Malhorta further discloses: 
wherein the standardized data structure format comprises Fast Health Interoperability Resources (FHIR) (See [0101], also see [0111]).
Claim 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Malhorta et al (Pub. No. 2018/0211010) in view of Tran et al (Predicting mental conditions based on ‘‘history of present illness” in psychiatric notes with deep neural networks) and in further view of Xiong et al (Pub. No. 2017/0024642) and Miotto (Miotto et al., Deep Patient: an unsupervised representation to predict the future of patients from electronic health records. Scientific Reports, May 2016).
Regarding claim 4, Malhorta in view of Tran and Xiong teaches the limitations of claim 1.  Molhorta does not disclose use of data that has not been harmonized to standard terminology; however, Miotto teaches:
and wherein the aggregated health records contain variable names which are not harmonized to a standard terminology (See Abstract, Figure 1, Figure 2, page 9, raw representation vectors).
Miotto teaches an approach to machine learning which includes use of raw patient representations (e.g., not harmonized to a standard terminology) with the motivation of leading to a set of general and robust features (See Miotto, Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep learning approach of Molhorta so as to have included use of raw patient representations, in accordance with the teaching of Miotto, in order to lead to a set of general and robust features (See Miotto, Figure 1). 	It is further noted that the newly applied Tran reference specifically uses a data set with minimal pre-processing which is understood to fall well-within some degree of “without harmonization.”
Regarding claim 9, Malhorta in view of Tran and Xiong teaches the limitations of claim 7.  Molhorta does not disclose use of data that has not been harmonized to standard terminology; however, Miotto teaches:
wherein the set of electronic health records includes both structured data and unstructured data including free text notes (See page 4, EHR processing, also see Abstract, Figure 1, Figure 2, page 9, raw representation vectors).
Miotto teaches an approach to machine learning which includes use of structured and unstructured free-text data (e.g., not harmonized to a standard terminology) with the motivation of leading to a set of general and robust features (See Miotto, Figure 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the deep learning approach of Molhorta so as to have included use of structured and unstructured free-text data, in accordance with the teaching of Miotto, in order to lead to a set of general and robust features (See Miotto, Figure 1).
It is further noted that the newly applied Tran reference specifically uses a data set with minimal pre-processing which is understood to fall well-within some degree of “without harmonization.”
Regarding claim 10, Malhorta in view of Tran and Xiong teaches the limitations of claim 7.  Molhorta does not disclose use of data that has not been harmonized to standard terminology; however, Miotto teaches:
wherein in the converting step b) is performed without harmonization of terminology in the raw electronic health records to a standard terminology (See Abstract, Figure 1, Figure 2, page 9, raw representation vectors).

It is further noted that the newly applied Tran reference specifically uses a data set with minimal pre-processing which is understood to fall well-within some degree of “without harmonization.”

Response to Arguments
Applicant's arguments filed 30 October 2020 have been fully considered but they are not persuasive.  Various aspects of applicant’s arguments are moot in view of the references applied in the instant office action.  To the extent the arguments remain relevant, they are addressed below.
Regarding the Information disclosure statements, it is noted that the IDS filed 29 September 2020 makes specific reference to derivation proceeding # DER2020-00001.  The petition is acknowledged, but no copy of the petition was provided and accordingly the contents have not been considered in examination of the instant application.  The disclosure of the two co-pending applications is similarly acknowledged.
Regarding double patenting, Applicant does not specifically dispute the merits of the double patenting rejections.  The scope of the claims in the instant application 
Regarding 101, applicant’s arguments are persuasive.
Regarding 112, applicant’s arguments are unpersuasive.  Applicant’s specification describes no particular standard for what may or may not be considered “harmonized.”  There is no disclosure of a particular term of degree which would meet the standard of “harmonized.”  Applicant’s arguments specifically reference a section where the specification specifically describes making exceptions for certain types of variables (page 21 line 21-page 22, line 2).  The exceptions specifically described in applicant’s specification make it clear that some data is in fact mapped to particular coding schemes.  There is no disclosure of a particular requisite degree which would meet the claim language.  
Regarding claims 1 and 7, applicant argues that Tran fails to describe consideration of elements of laboratory values, and medications.  As an initial matter, it is noted that the claims do not positively recite specific involvement of attention given to laboratory values and medications.  Rather, the electronic data records merely include laboratory values and medications.  There is nothing in the claim language which specifically describes that the learning models or attention mechanisms specifically use all of the data in the electronic health record or any aspect directly pertaining to laboratory values and medications.  
Regardless, this aspect is understood to be taught by the references when considered in combination.  Malhorta describes predicting future events for a patient resulting from analyzing patient data using an integrated healthcare dataset containing 
Regarding claims 4, 9, and 10, applicant argues that Miotto teaches the opposite.  Examiner respectfully disagrees and notes the outstanding indefiniteness rejection.   	Applicant’s specification describes no particular standard for what may or may not be considered “harmonized.”  There is no disclosure of a particular term of degree which would meet the standard of “harmonized.”  Applicant’s arguments specifically reference a section where the specification specifically describes making exceptions for certain types of variables (page 21 line 21-page 22, line 2).  The exceptions specifically 
 	It is further noted that the newly applied Tran reference specifically uses a data set with minimal pre-processing which is understood to fall well-within some degree of “without harmonization.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rao et al (Pub. No. 2003/0120514) teaches a system for patient data mining, presentation, exploration, and verification which specifically describes presenting machine learning information and the ability for a user to drill down to an element to its underlying source.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN DURANT/Primary Examiner, Art Unit 3626